Citation Nr: 0403870	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  98-00 176A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for osteoporosis.

2.  Entitlement to service connection for polyarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty from September 1958 to 
September 1961.

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal of an October 1996 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  In February 2001, the Board 
remanded the issues of entitlement to service connection for 
a right inguinal hernia, osteoporosis, and polyarthritis to 
the RO for further development of the record.  The requested 
development was completed and in a July 2003 rating decision, 
the RO granted entitlement to service connection for a right 
inguinal hernia.  The RO continued to deny entitlement to 
service connection for osteoporosis and polyarthritis.  Thus, 
those issues have been returned to the Board for further 
appellate consideration.



FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and the duty to assist has been met.  

2.  Osteoporosis was not manifested during active military 
service and is not otherwise attributable to military service 
or any service-connected disability. 

3.  Polyarthritis was not manifested during active military 
service and is not otherwise attributable to military service 
or any service-connected disability. 





CONCLUSIONS OF LAW

1.  Osteoporosis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).

2.  Polyarthritis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  VA 
has issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA.  See 66 Fe. Reg. 45,620 
(August 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of the 
new regulation is to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation in regard to the veteran's 
claims.  The record contains the veteran's service medical 
records, VA treatment records, VA examination reports, and 
hearing transcripts.  In January 2003, the veteran informed 
the RO in writing that he had no further evidence or 
information to submit in regard to his appeal.  Under these 
circumstances, no further action is necessary to assist the 
veteran with his claims.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection.  The discussions in the 
rating decision, statement of the case, and supplemental 
statement of the case have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Additionally, a RO letter dated in 
December 2002 notified the veteran of the VCAA and explained 
to him what information and/or evidence was necessary to 
support his claims, what information and/or evidence was 
needed from him, what information and/or evidence VA would 
obtain for him, and where to send the information or 
evidence.  The Board therefore finds that the notice 
requirements of the new law have been met.  See Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board is aware of the recent Unites States Court of 
Appeals for Veterans Claims (Court) decision in the case of 
Pelegrini v. Principi, No. 01-944 (U. S. Vet. App. Jan. 13, 
2004).  In that case, it was essentially held that the notice 
and assistance provisions of the VCAA should be provided to a 
claimant prior to any adjudication of the claim.  However, 
the claims in this case had been filed and initial 
adjudication had taken place prior to the enactment of the 
VCAA.  Thus, preadjudication notice was not provided nor was 
it possible.  The Court's decision did not contain a remedy 
under such facts, and there appears to be no effective remedy 
available given these circumstances.

The VCAA provisions have been considered and complied with in 
this case.  There is no indication that there is additional 
evidence to obtain or that there is additional notice that 
should be provided.  Moreover, there has been a complete 
review of all of the evidence without prejudice to the 
veteran.  As such, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 383 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the veteran.  
Therefore, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985). 

Factual Background

Service medical records demonstrate that upon enlistment 
examination dated in September 1958, the veteran's systems 
were clinically evaluated as normal, with the exception of a 
scar on the right upper forearm.  Clinical records 
demonstrate treatment for chronic tonsillitis, chronic left 
knee problems, recurrent furuncles, an ingrown toenail, 
swelling in both knees, cystic acne vulgaris, and 
questionable nerve root pressure in the cervical spine.  A 
May 1961 radiology report of the cervical spine reflects no 
bone or joint abnormalities.  A July 1961 radiology report of 
the thoracic spine revealed slight narrowing in the vertebral 
bodies and some irregularity of the superior and inferior 
surfaces.  There were mild hypertrophic changes anteriorly at 
the T8-9 level.  The lumbar spine was noted as normal in 
appearance.  Upon separation examination dated in August 
1961, the veteran's systems were clinically evaluated as 
normal with the exception of rhonchi in the right chest and 
chondromalacia in the right and left patellae from a jump 
injury.  

Upon VA examination dated in February 1966, the veteran 
complained of back and knee pain.  Radiological examination 
of the lumbosacral spine revealed moderate localized 
narrowing of the disc between L-4 and L-5, compatible with a 
localized degenerative disc process.  The examiner noted 
diagnoses of chronic lumbosacral strain, right knee internal 
derangement with suspect tear above medial meniscus and 
ligaments with associated mild instability and recurrent 
effusion, no orthopedic abnormality of the left knee, and 
moderate disc degeneration at L4-5.  

In an April 1966 rating decision, the RO granted entitlement 
to service connection for internal derangement of the right 
knee with instability and effusion, evaluated as 10 percent 
disabling; chronic lumbosacral sprain with disc degeneration 
at L4-5, evaluated as 10 percent disabling; tonsillectomy, 
evaluated as noncompensable; and excision of sebaceous cyst 
of the neck and chest, evaluated as noncompensable.  

The veteran was hospitalized from June 1968 to July 1968 for 
a torn right medial meniscus.  VA treatment records dated 
from 1973 to 1974 reflect complaints of pain in the right 
knee and ankle.  A January 1974 clinical record reflects an 
impression of early degenerative arthritis secondary to old 
injury.  It was noted that x-ray examination showed narrowing 
of the medial compartment of the right knee and nonunion of 
an old fracture of the fifth metatarsal in the left foot.  

Upon VA examination dated in August 1976, the veteran 
complained of pain in the back, arms, legs, and generally all 
over his body.  Radiological examination revealed no evidence 
of bone or joint pathology in the hands, wrists, right knee, 
or cervical spine.  There was very minimal scoliosis of the 
lower dorsal spine with convexity to the right.  There was 
also very minimal right rotatory scoliosis of the lumbar 
spine.  A definite Schmorl's node was present in the inferior 
surface of L1.  The examiner noted diagnoses of status post 
right medial meniscectomy, chronic lumbosacral sprain by 
history, rheumatoid arthritis not found, minimal scoliosis of 
the dorsal spine, probable old juvenile osteochondritis of 
the dorsal spine, and probable old juvenile osteochondritis 
of the lumbosacral spine.  

VA treatment records dated from 1977 to 1978 reflect the 
veteran complained of having rheumatoid arthritis.  He 
reported a recurrent history of peripheral joint pain.  
Various relevant diagnoses, including generalized arthralgia, 
rule out rheumatoid arthritis, rule out gout, and 
polyarthritis of questionable etiology were noted.  The 
clinical records also note that a diagnosis of osteoarthritis 
was unlikely because of lack of particular nodes, family 
history, and osteophytes.  A May 1977 VA hospital summary 
reflects that the veteran was hospitalized for a pilonidal 
cystectomy.  A March 1978 hospital summary reflects that the 
veteran was hospitalized with a positive HLA and history of 
polyarthritis.  

VA treatment records dated from 1985 to 1986 reflect 
treatment for boils, broken teeth, and a wound abscess.  VA 
treatment records dated in 1987 reflect treatment for cystic 
lesions.  

Relevant VA treatment records dated from 1994 to 1995 
demonstrate complaints and treatment for pain in the right 
knee, right lower extremity, back, and hips.  The clinical 
records also reflect notations of degenerative joint disease 
and degenerative disc disease at L5-S1 and osteoarthritis of 
the hips.  Radiological examinations dated in December 1994 
reflect an essentially negative study of the right knee and 
right hip, and lumbar disc degeneration at L5-S1.  VA 
treatment records reflect the veteran was admitted to the 
domiciliary as an outpatient from November 1995 to September 
1996.  A December 1995 clinical record notes impressions of 
chronic low back pain, bilateral knee osteoarthritis, and leg 
length discrepancy all as secondary to in-service injury.  
The September 1996 discharge summary notes that the veteran 
was found to have osteoarthritis of the spine with mechanical 
low back pain.  Discharge diagnoses of chronic obstructive 
pulmonary disease, allergic rhinitis, degenerative joint 
disease, osteoporosis, osteoarthritis, tremor, chronic 
folliculitis, and status post hernia repair were noted.

Upon VA examination of the spine dated in November 1996, the 
veteran complained of pain in the back radiating into the 
right hip and right leg weakness.  Diagnoses of lumbosacral 
degenerative disc disease and osteoporosis of the lumbosacral 
spine were noted.  

VA treatment records dated from 1996 to 1997 demonstrate 
complaints of back pain, skin rash, and stomach discomfort.  
Various diagnoses were noted, including arthritic 
osteoporosis and major depression.  A notation in a July 1996 
clinical record indicates a plan to order an iodine uptake 
scan of the thyroid.  A September 1996 discharge summary 
states that the veteran had been worked up for possible 
subacute thyroiditis.  It was noted that a thyroid scan did 
not demonstrate any focal hyper or hypofunctioning of the 
thyroid.

At his October 1997 RO hearing, the veteran testified to 
experiencing pain in his back, right leg, and right hip.  He 
stated that the osteoporosis in his back is in the same spot 
where he hurt his back during a parachute jump in service.  
He testified to experiencing polyarthritis in his ankle, 
knee, foot and toes on the right side.  

A July 1997 statement signed by a VA physician states that 
the veteran had objective evidence of compression fractures 
and osteoporosis of the lumbar spine.  VA treatment records 
dated in 1998 demonstrate complaints and treatment relevant 
to back pain, a recurrent hernia, and osteoporosis.  

In December 1998, the veteran was examined for VA purposes by 
an independent medical physician.  The examiner noted the 
veteran had an established diagnosis of post-operative medial 
meniscectomy in the right knee, lumbosacral strain with 
degenerative disc disease, and osteoporosis of the lower 
spine.  The examiner noted the veteran did not have any 
constitutional signs of arthritis such as anemia, fever or 
skin disorder.  It was noted that the veteran did have a ten-
pound weight loss that was intentional.  The examiner noted 
diagnoses of lumbosacral strain with degenerative disc 
disease, postoperative medial meniscectomy of the right knee, 
and osteoporosis of the lumbosacral spine.  The examiner also 
noted that it was impossible to separate the symptoms due to 
lumbar strain and from those due to osteoporosis.

In a July 1999 rating decision, the RO assigned a 60 percent 
evaluation for the veteran's service-connected lumbar strain 
with degenerative disc disease, noting that the veteran been 
diagnosed with osteoporosis of the lumbar spine and it was 
impossible to separate the symptoms of the veteran's service-
connected back condition and osteoporosis.  

At his December 2000 hearing before a Member of the Board, 
the veteran testified to having problems with osteoporosis in 
his hip, back, fingers, legs, knees, ankle, and toe.  He also 
stated that his problems were mainly on the right side of his 
body, the same side he injured during service.  The veteran 
reporting being injured during a parachute jump while in the 
military.  The veteran testified that a VA doctor had told 
him that it was possibly related to trauma suffered in 
service.    The veteran stated VA was also treating him for 
polyarthritis.  He denied any private medical treatment.  The 
veteran's spouse testified that she had heard a VA physician 
tell the veteran that his problems were related to his in-
service injury.  

A March 2001 VA clinical record notes the veteran was 
diagnosed with osteoporosis in 1996, but that it was not 
clear under what circumstances the diagnosis had been made.  
It was noted that there was one bone density report dated in 
August 2000 showing a T score of < -2.  An assessment of 
osteoporosis with no secondary cause found was noted.  
Additional VA treatment records dated in 2001 reflect 
treatment for depression and complaints of frequent leg 
cramps.  Diagnoses of idiopathic osteoporosis were also noted 
with no secondary cause identified.  It was noted that low 
testosterone and smoking may have been contributing factors.  
VA treatment records dated in 2002 and 2003 demonstrate 
treatment for major depression and a left midshaft clavicle 
fracture.  An April 2003 bone density test demonstrates 
evidence of diffuse osteoporotic changes in the right hip and 
apparent osteopenic changes in the lumbar spine.  It was 
noted that there had been a negative change in the hip and a 
positive change in the lumbar spine since the previous study.

In April 2003, the veteran was examined for VA purposes by an 
independent medical physician.  At that time, radiological 
examination of the left hip, right shoulder, left shoulder, 
right ankle, left ankle, and left knee demonstrated no 
abnormality.  Radiological examination of the right hip 
showed trochanteric bursitis and radiological examination of 
the right knee demonstrated chondrocalcinosis.  Radiological 
examination of the lumbosacral spine demonstrated mild 
spondylosis, slight compression fracture, L2, and 
atherosclerosis.  The examiner opined that the veteran's 
history did confirm polyarthritis in the 1970's, when the 
veteran reported getting fevers and swelling and pain in the 
feet extending upwards to the hips.  The examiner noted the 
veteran's symptoms were called a febrile illness, with fevers 
running to 102 degrees, associated with what appears to have 
been an inflammatory ascending arthritis.  He stated that was 
typical for acute polyarthritis, most likely due to an 
infectious etiology.  He further opined that the veteran's 
polyarthritis was not related to any injury in service 
because a history of ascending arthritis that is symmetric 
and associated with a febrile illness most likely represents 
a polyarthritis related to infectious arthritis or 
postinfectious (reactive) arthritis, or other etiology, all 
of which would be a systemic condition.  He stated that there 
was no history of such symptoms while the veteran was in 
service and the veteran clearly stated that his symptoms 
occurred sometime between 1972 and 1977.  The examiner noted 
that the condition appeared to be somewhat self-limited and 
responded to a trial of phenylbutazone.  The examiner also 
noted the veteran's polyarthritis appeared to be in remission 
at the time of this examination.  

In regard to the osteoporosis, the examiner noted this was a 
condition of loss of bone density that was most likely 
related to a systemic condition rather than a particular 
joint trauma or injury.  The examiner opined that the 
veteran's service-connected injuries, per se, would not cause 
a systemic loss of bone density.  The examiner noted that 
conditions of a hyperactive thyroid, such as a thyroiditis 
condition, which had been noted in the veteran's medical 
records, in addition to having low levels of testosterone, 
which had also been noted in the veteran's medical records, 
can cause osteoporosis.  The examiner noted that the veteran 
did report being placed on testosterone shots at one time, 
but he discontinued them.  The examiner stated that indicated 
the veteran had been found to be low on testosterone levels.  
In conclusion, the examiner opined that the veteran's 
osteoporosis was not related to an in-service injury.  
Relevant diagnoses of status post acute polyarthritis, in 
remission at this time, and osteoporosis, most likely due to 
hormonal abnormalities, were noted.  The examiner noted the 
veteran's claims file had been reviewed.  

Analysis

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1131.  Service 
connection connotes many factors but basically means that the 
facts, shown by evidence, establish that a particular injury 
or disease resulting in disability was incurred coincident 
with service in the Armed Forces, or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  Certain chronic 
disabilities will be presumed to be related to service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

Following a full and thorough review of the evidence of 
record, the Board concludes that service connection for 
osteoporosis and polyarthritis is not warranted.  In regard 
to the claim of entitlement to service connection for 
osteoporosis, the Board notes that the veteran is service-
connected for lumbar strain with degenerative disc disease.  
In July 1999, the RO assigned a 60 percent rating for that 
service-connected disability, taking into consideration the 
osteoporosis of the lumbar spine.  The RO noted that it was 
impossible to separate the symptoms of the veteran's service-
connected back strain and osteoporosis.  Unfortunately, the 
medical evidence does not demonstrate that osteoporosis in 
other areas of the veteran's body was incurred in or as a 
result of military service.  Service medical records are 
silent for any evidence or indication of osteoporosis and 
post-service medical records do not demonstrate any diagnoses 
of osteoporosis until many years after the veteran's 
discharge from service.  

The April 2003 medical examiner explained that osteoporosis 
was a condition of loss of bone density most likely related 
to a systemic condition rather than a joint trauma or injury.  
He opined that the veteran's service-connected injuries, per 
se, would not cause a systemic loss of bone density.  The 
examiner noted that the veteran's medical records 
demonstrated findings of low levels of testosterone and 
notations of thyroiditis, both of which are conditions which 
can cause osteoporosis.  The examiner therefore concluded 
that the veteran's osteoporosis was not related to his 
military service.  He opined that it was most likely due to 
hormonal abnormalities.  That opinion is consistent VA 
treatment records dated in 2001 demonstrating diagnoses of 
idiopathic osteoporosis with no secondary cause identified.  
The VA clinical records note that low testosterone and 
smoking may have been contributing factors.  

The Board notes that there is no other medical evidence 
demonstrating a causal connection between the veteran's 
osteoporosis and military service.  The Board recognizes that 
the veteran and his spouse testified that VA doctors had told 
him that his problems were or were possibly related to his 
in-service injuries.  However, those statements are not 
supported by the VA treatment records.  In July 1997, a VA 
physician did state in writing that the veteran had 
osteoporosis of the lumbar spine, but he did not make any 
statement about osteoporosis in other areas of the body or 
its etiology.  The Board reiterates that the osteoporosis of 
the lumbar spine was included in the veteran's service-
connected lumbar spine disability and the assigned 60 percent 
rating.  Finally, service connection may not be predicated on 
a resort to speculation or remote possibility, thus a 
statement as to a possible causal connection is insufficient.  
See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (physician's statement that the veteran may have been 
having some symptoms of multiple sclerosis for many years 
prior to the date of diagnosis deemed speculative); Stegman 
v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable 
to the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection).  Thus, the Board concludes that 
osteoporosis was not incurred in or as a result of military 
service and the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for 
osteoporosis.  

In regard to the claim of entitlement to service connection 
for polyarthritis, service medical records are silent for any 
treatment, diagnoses or indications of polyarthritis.  Post-
service medical records do not demonstrate any indications of 
polyarthritis until the 1970's, more than nine years after 
the veteran's discharge from service.  VA treatment records 
dated in 1977 demonstrate findings of a history of 
polyarthritis and polyarthritis of questionable etiology; 
however, the most recent VA treatment records do not 
demonstrate any findings or diagnoses of polyarthritis.  A 
December 1998 examiner noted that the veteran did not have 
any constitutional signs of arthritis such as anemia, fever, 
or skin disorder.  The December 1998 examination is 
consistent with an examination conducted in April 2003.  The 
April 2003 examiner opined that the veteran's history did 
confirm polyarthritis in the 1970's, when he reported having 
fevers, swelling, and pain in the feet extending upwards to 
the hips, but it appeared to be in remission at the time of 
the examination.  

Irrespective of whether the veteran's polyarthritis is 
currently in remission, there is no medical evidence 
demonstrating a causal connection between polyarthritis and 
any incident of military service.  The April 2003 examiner 
opined that the veteran's symptoms appeared to be an 
inflammatory ascending arthritis most likely due to an 
infectious etiology.  He stated that a history of ascending 
arthritis that is symmetric and associated with a febrile 
illness most likely represents a polyarthritis related to 
infectious arthritis or postinfectious (reactive) arthritis, 
or other etiology, all of which would be a systemic 
condition.  The examiner noted that there was no history of 
such symptoms during the veteran's military service and that 
the veteran clearly reported they occurred sometime between 
1972 and 1977.  Therefore, the examiner opined that the 
veteran's polyarthritis was not related to any injury in 
service.  That opinion is not contradicted by any medical 
evidence of record.  Thus, the Board is compelled to conclude 
that service connection for polyarthritis is not warranted.  

Based on these findings and following a full review of the 
record, the Board concludes that the preponderance of the 
evidence is against the veteran's claims for entitlement to 
service connection for osteoporosis and polyarthritis.  It 
follows that there is not such a state of equipoise of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable determination as to these issues.  See 38 
U.S.C.A. § 5107(b).



ORDER

Entitlement to service connection for osteoporosis is denied.

Entitlement to service connection for polyarthritis is 
denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



